       case r: 1b-cr-urn1:;~-KMK Document 271-3 Filed 08/02/21
                                                           Page 1 of 2
       Case 7:16-cr-00832-KMK Document 272 Filed 08/05/21 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

---- - - -- - - - - - ------- ------ - ---x
UNITED STATES OF AMERICA ,

             v.                                  No . 7 : 16-CR- 832

NICHOLAS TARTAGLIONE ,

             Defendant .                         ( Judge Karas )

---------------------------- --x
                      ORDER FOR ADMISSION PRO HAC VICE

      The motion of Edward J . Rymsza , for admission to practice

Pro Hae Vice in the above - captioned action is granted.

      Applicant has declared that he is a member of good standing

of the bar of the Commonwealth of Pennsylvania ; and that his

contact i nfo r mation is as fol l ows:

             Applicant Name :            Edward J. Rymsza , Esq .

             Firm Name :                 Miele    &   Rymsza , P . C .

             Address:                    125 East Third Street

             City/State/Zip :            Williamsport , PA         17701

             Te l ephone :               570 - 322 - 2113

              Fax :                      570 - 322 - 8813

      Applicant having requested admission Pro Hae Vice to appear

f or all purposes as counsel for Nicholas Ta r taglione in the

above - entitled action;
      ~ase r :.10-cr-uuts~L-KMK Document 271-3 Filed 08/02/21 Page 2 of 2
          Case 7:16-cr-00832-KMK Document 272 Filed 08/05/21 Page 2 of 2



      IT IS HEREBY ORDERED that Applicant is admitted to practice

Pro Hae Vice in the above - captioned case in the United States

District Court for the Southern District of New York .             All

attorneys appearing before this Court are subject to the Local

Rules of this Court , including the Rules governing discipline of

atto r neys.



Dated :




                                             Kenneth M. Karas
                                             United States District Judge




                                         2
